 

EXHIBIT 10.3

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”) dated as of July 28, 2019 (the
“Effective Date”), is entered into between TGV-Health, LLC, a Delaware limited
liability company (“TGV-H”) and TGV-Gyneconix, LLC, a Delaware limited liability
company (“TGV- G”), each with a place of business at 101 Avenue of the Americas,
New York, New York 10013 (TGV-G together with TGV-H, collectively “TGV”), on the
one hand, and Mayfield Pharmaceuticals, Inc., a Delaware corporation
(“Mayfield”), with a place of business at 12264 El Camino Real, Suite 350, San
Diego, California 92130, on the other. The parties hereby agree as follows:

 

1. Definitions. For the purposes of this Agreement, the following terms shall
have the respective meanings set forth below, and grammatical variations of such
terms shall have corresponding meanings:

 

1.1 “Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time, and the regulations promulgated thereunder.

 

1.2 “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.
Notwithstanding the foregoing, for purposes of this Agreement, neither Mayfield
nor Harrow Health, Inc. shall be Affiliates of the other or of the other’s
Affiliates.

 

1.3 “cGMP” means those current Good Manufacturing Practices required by the FDA
to be followed in connection with the manufacture, handling, storage and control
of pharmaceutical products in the United States, as set forth in the Act and any
regulations related thereto.

 

1.4 “Commercially Reasonable Efforts” means, with respect to any objective
regarding a Product and at any particular time, that degree of effort, expertise
and financial resources commonly used in the pharmaceutical industry by a
company of a similar size as Mayfield is at such time to achieve such objective
for a product that has a clinical indication and market potential similar to
such Product which is at a similar stage in development or product life as such
Product taking into account, without limitation, commercial, legal and
regulatory factors, target product profiles, product labeling, the regulatory
environment and competitive market conditions and the efficacy of the Product.

 

1.5 “Dental Field” means the prevention, diagnosis or treatment of dental
disease, state or condition (whether acute or chronic).

 

1.6 “Derived” or “derived” means acquired, obtained, conceived, reduced to
practice, developed, created, synthesized, designed, derived or resulting from,
based upon or otherwise generated (whether directly or indirectly, or solely or
jointly with others, or in whole or in part).

 

1

 

 

1.7 “Development Costs” means the fully-burdened costs to Mayfield and its
Affiliates incurred or accrued in connection with the research, development,
pre-clinical and clinical studies, production and regulatory approval through
submission of the first NDA for Product.

 

1.8 “Diligence Period” means, on a Product-by-Product basis, the period
beginning on the Effective Date and ending on the earlier of (a) the last day of
the twelve (12)- month period that the weighted average Net Sales price for such
Product in the United States is less than fifty percent (50%) of the weighted
average Net Sales price for such Product in the United States during the twelve
(12)-month period immediately following the First Commercial Sale of such
Product in the United States and (b) the date a generic product that is
bioequivalent of such Product obtains the same or greater market share in the
United States as such Product for treatment of any indication.

 

1.9 “Exclusive Sublicensee” means the Third Party sublicensee described in the
first sentence of Section 4.7.

 

1.10 “FDA” means the Food and Drug Administration of the United States, or any
successor thereto.

 

1.11 “Field of Use” means the prevention, diagnosis or treatment of any
gynecological disease, state or condition (whether acute or chronic and
regardless of delivery system or means of application) including without
limitation caused by infections or inflammation, but excluding (a) surgical
methods of treatment, (b) all diseases, states or conditions other than those
set forth above and (c) the Dental Field, the Respiratory Field, the Wound
Field, the Ophthalmic Field and the Otic Field.

 

1.12 “Field-Specific Patent Rights” means (a) all patents and patent
applications within the Licensed Patent Rights that solely claim specific
formulations of Mul- 1867 (but not solely Mul-1867), methods or uses, in each
case, in the Field of Use; (b) all patents issuing therefrom (including utility
models and design patents and certificates of invention); (c) all reissues,
reexaminations, inter partes reviews, renewals, restorations, extensions and
supplementary protection certificates of any of the foregoing patent
applications or patents; (d) all confirmation patents, registration patents or
patents of addition based on any of the foregoing patents; and (e) all foreign
counterparts of any of the foregoing, or as applicable portions thereof.

 

1.13 “First Commercial Sale” means, with respect to any Product, the first sale
of such Product by Mayfield, its Sublicensees or its or their respective
Affiliates after all applicable marketing and pricing approvals (if any) have
been granted by the applicable governing health authority.

 

1.14 “GAAP” means United States generally accepted accounting principles.

 

1.15 “Improvement Data” means IND-enabling data and results (a) from toxicology
and/or pharmacokinetics studies performed by or on behalf of Mayfield; (b) that
are specific to active pharmaceutical ingredient synthesis for Mul-1867 prepared
by or on behalf of Mayfield.

 

2

 

 

1.16 “Improvement Patent Rights” means, collectively, (a) all patents and patent
applications hereafter owned by Mayfield, a Sublicensee, or its or their
respective Affiliates (including provisional patent applications), together with
all divisionals, continuations and continuations-in-part that claim priority to,
or common priority with, the foregoing; (b) all patents issuing therefrom
(including utility models and design patents and certificates of invention); (c)
all reissues, reexaminations, inter partes reviews, renewals, restorations,
extensions and supplementary protection certificates of any of the foregoing
patent applications or patents; (d) all confirmation patents, registration
patents or patents of addition based on any of the foregoing patents; and (e)
all foreign counterparts of any of the foregoing, or as applicable portions
thereof; in each case, (i) that use or are supported by data and information
derived from the use of Mul-1867 (sub)licensed hereunder and (ii) only to the
extent they relate to Mul-1867 or its manufacture or use; but excluding the
Licensed Patent Rights.

 

1.17 “IND” means an Investigational New Drug application required to commence
human clinical testing of a product submitted to the FDA.

 

1.18 “Initial Capital Investment” means Mayfield’s receipt of aggregate proceeds
(including both cash and conversion and/or cancellation of outstanding
indebtedness or convertible securities) from the sale of Mayfield’s securities
in one or more transactions following Mayfield’s incorporation of not less than
fifteen million dollars ($15,000,000).

 

1.19 “Knowledge of TGV” or “TGV’s Knowledge” means the actual knowledge of any
director, officer, member or employee of TGV.

 

1.20 “Licensed IP Rights” means the Licensed Patent Rights, the Licensed
Know-How Rights and all other intellectual property rights related to the
Technology owned by, or licensed to (with the right to grant sublicenses), TGV
or any of its Affiliates, whether existing as of the Effective Date or derived
at any time after the Effective Date.

 

1.21 “Licensed Know-How Rights” means all trade secret and other know-how rights
related to the Technology owned by, or licensed to (with the right to grant
sublicenses), TGV or any of its Affiliates, whether existing as of the Effective
Date or derived at any time after the Effective Date.

 

1.22 “Licensed Patent Rights” means, collectively, (a) all patents and patent
applications owned by, or licensed to (with the right to grant sublicenses), TGV
or any of its Affiliates (including provisional patent applications) in any
jurisdiction that claim or cover the Technology (whether existing on or any time
after the Effective Date), including those listed on Exhibit A, together with
all divisionals, continuations and continuations-in-part that claim priority to,
or common priority with, the foregoing; (b) all patents issuing therefrom
(including utility models and design patents and certificates of invention); (c)
all reissues, reexaminations, inter partes reviews, renewals, restorations,
extensions and supplementary protection certificates of any of the foregoing
patent applications or patents; (d) all confirmation patents, registration
patents or patents of addition based on any of the foregoing patents; and (e)
all foreign counterparts of any of the foregoing, or as applicable portions
thereof.

 

3

 

 

1.23 “Mayfield Shares” means the combined shares of common stock of Mayfield
issued to TGV-H or TGV-G pursuant to, and on the terms of, the Stock Issuance
Agreement, and the shares of common stock of Mayfield issued to Zvi Ben-Zvi on
the same date as the Stock Issuance Agreement.

 

1.24 “Mul-1867” means the composition referred to by TGV as “Mul-1867” and is
more specifically described in the patents and patent applications listed on
Exhibit A, together with all modifications, improvements and components thereof,
whether existing as of the Effective Date or derived after the Effective Date.

 

1.25 “NDA” means a New Drug Application submitted to the FDA for marketing
approval of a Product for use in the Field of Use.

 

1.26 “Net Sales” means, with respect to any Product, the gross sales price of
such Product invoiced by Mayfield, its Sublicensees, and its and their
respective Affiliates (collectively, the “Mayfield Group”) to customers who are
not Affiliates (or are Affiliates but are the end users of such Product), less:
(a) credits, allowances, discounts and rebates to, and chargebacks from the
account of, such customers actually granted in the ordinary course of business;
(b) freight and insurance costs in transporting Product in the ordinary course
of business; (c) cash, quantity and trade discounts, rebates and other price
reductions for Product; (d) sales, use, value-added and other direct Taxes if
separately charged or invoiced (but not including Taxes based on the Mayfield
Group’s profits); (e) customs duties, tariffs, surcharges and other governmental
charges incurred in exporting or importing Product if separately invoiced; and
(f) an allowance for uncollectible or bad debts determined in accordance with
GAAP not to exceed three percent (3%) of Net Sales of such Product for the
applicable quarterly reporting period prior to giving effect to this subsection
(f). No deductions shall be made for commissions paid to individuals, whether
they be with independent or affiliated sale agencies or regularly employed by
the Mayfield Group, and on its payroll, or for the cost of collections.

 

1.27 “Non-Royalty Sublicense Income” means the cash consideration amounts
received by Mayfield or its Affiliate from an Exclusive Sublicensee in
consideration for the grant of an exclusive sublicense described in the first
sentence of Section 4.7; provided, however, that Non-Royalty Sublicense Income
excludes amounts received: (a) as bona fide reimbursement (i) for out of pocket
costs incurred to prosecute and maintain the Licensed IP Rights or (ii) for
fully-burdened costs incurred that are attributable to the research and/or
development of the subject matter of the Licensed IP Rights and/or Products; (b)
as bona fide loans (unless forgiven); (c) for securities sold to the Exclusive
Sublicensee at fair market value; and (d) as running royalties (including any
amounts paid based upon sales or profits from the sales of Product). To the
extent that Non-Royalty Sublicense Income represents an unallocated combined
payment for both a sublicense of Licensed IP Rights as well as other
intellectual property, undertakings or subject matter, for purposes of
calculating payments due to TGV, Non- Royalty Sublicense Income shall be
reasonably allocated by mutual written agreement of the parties between the
Licensed IP Rights and such other intellectual property, undertakings or subject
matter, based on their relative value.

 

1.28 “Ophthalmic Field” means the prevention, diagnosis or treatment of any
ophthalmic or eye-related disease, state or condition (whether acute or
chronic).

 

4

 

 

1.29 “Otic Field” means the prevention, diagnosis or treatment of any otic or
ear-related disease, state or condition (whether acute or chronic).

 

1.30 “Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group of any of the foregoing.

 

1.31 “Phase I Clinical Trial” means a human clinical trial conducted on a
limited number of study subjects for the purpose of gaining evidence of the
safety and tolerability of, and information regarding, pharmacokinetics and
potential pharmacological activity for a product or compound, as described in 21
C.F.R. § 312.21(a).

 

1.32 “Phase II Clinical Trial” means a human clinical trial conducted on study
subjects with the disease or condition being studied for the principal purpose
of achieving a preliminary determination of efficacy or appropriate dosage
ranges, as further described in 21

C.F.R. § 312.21(b).

 

1.33 “Phase III Clinical Trial” means a pivotal human clinical trial the results
of which could be used to establish safety and efficacy of a product as a basis
for an NDA or that would otherwise satisfy requirements of 21 CFR 312.21(c).

 

1.34 “Product” means any product, in any form or formulation, comprising
Mul-1867 that is useful in the Field of Use.

 

1.35 “Respiratory Field” means the use of Mul-1867 to treat respiratory diseases
including, but not limited to cystic fibrosis, or any use of Mul-1867 in an
inhalation dosage form.

 

1.36 “Stock Issuance Agreement” means the stock issuance agreement between the
parties dated on the Effective Date.

 

1.37 “Sublicensee” means a Third Party to whom Mayfield or its Affiliate has
granted a sublicense, immunity or other right under the Licensed Patent Rights
to offer to sell, sell or otherwise commercialize one or more Products, provided
such sublicense has not expired or been terminated.

 

1.38 “Successful Completion” means, with respect to a clinical trial for a
Product for the treatment of an indication, completion of all patient
enrollment, treatment and testing for such clinical trial in accordance with its
applicable processes and delivery to the sponsor of the final report(s) for such
clinical trial, where the results of such clinical trial are reasonably
determined by the sponsor to be sufficient to progress such Product for the next
phase of clinical testing in humans for such indication.

 

1.39 “Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities
that are specific to the sale of the Products, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, and property taxes together with
all interest, penalties and additions imposed with respect to such amounts.

 

5

 

 

1.40 “Technology” means Mul-1867 and Product, together with all compositions,
components and formulations thereof and all uses and methods of manufacture of
the foregoing, whether existing as of the Effective Date or derived at any time
after the Effective Date.

 

1.41 “Third Party” means any Person other than Mayfield, TGV or their respective
Affiliates.

 

1.42 “Valid Claim” means either (a) a claim of an issued and unexpired patent
included within the Licensed Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise, or (b) a claim of a
pending patent application included within the Licensed Patent Rights, which
claim was filed in good faith, has not been pending for more than ten (10) years
from the filing date from which such claim takes priority and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
such application.

 

1.43 “Wound Field” means the treatment of non-gynecological break or injury of
the soft tissue and the skin.

 

2. Representations and Warranties.

 

2.1 Mutual Representations and Warranties. Each party represents and warrants to
the other party as follows:

 

2.1.1 Organization. Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

 

2.1.2 Authorization and Enforcement of Obligations. Such party (a) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder; and (b) has taken all requisite action
on its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms.

 

2.1.3 Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such party in connection with this Agreement have been obtained.

 

2.1.4 No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not and will not
conflict with or violate any requirement of applicable laws, regulations or
orders of governmental bodies; and (b) do not and will not conflict with, or
constitute a default under, any contractual obligation of such party.

 



6

 

 

2.2 TGV Representations and Warranties. TGV hereby represents, warrants and
covenants to Mayfield as follows: (a) TGV-H is the sole owner of the Licensed IP
Rights; (b) TGV has the right to grant the licenses and other rights purported
to be granted herein and has not granted to any Third Party any license or other
interest in the Licensed IP Rights within the Field of Use; (c) neither TGV-G
nor TGV-H shall transfer, convey or assign any of the Licensed IP Rights useful
within the Field of Use to any Person unless such Person agrees in writing to
the applicable terms and conditions of this Agreement; (d) TGV shall promptly
notify Mayfield in writing of any transfer, conveyance or assignment of any of
the Licensed IP Rights; (e) to the best of each of TGV-H’s and TGV-G’s
respective knowledge, neither TGV-H nor TGV-G is aware of any Third Party
patent, patent application or other intellectual property rights that would be
infringed (i) by practicing any process or method or by making, using or selling
any composition which is claimed or disclosed in the Licensed Patent Rights or
which constitutes Licensed Know-How Rights within the Field of Use, or (ii) by
making, using or selling Product in the Field of Use; (f) neither TGV-H nor
TGV-G is aware of any infringement or misappropriation by a Third Party of any
Licensed IP Rights within the Field of Use; (g) all data and information
provided by TGV hereunder shall be complete and accurate; and (h) all personnel
(employees, consultants, contractors, etc.) involved in the research,
development or commercialization of the Technology have entered into, or prior
to commencing such involvement, will enter into, valid and enforceable
intellectual property assignment agreements with TGV related to the Technology,
and, to the extent ownership does not vest originally in TGV by operation of
law, such personnel irrevocably assign to TGV all of their respective right,
title and interest in and to the Technology, all associated records, and all
intellectual property rights in and to the foregoing.

 

2.3 Mayfield Warranties. Mayfield warrants that it shall undertake its
development (i.e., research, clinical and regulatory) and commercialization
(i.e., manufacturing, distribution and marketing) obligations in compliance with
all applicable laws and regulations (including but not limited to, and to the
extent applicable, the Act and the Drug Supply Chain Security Act).

 

3. License Grant/Obligations.

 

3.1 License to Mayfield. Subject to the terms and conditions of this Agreement,
and subject to satisfaction of the first milestone under Section 4.2, TGV hereby
grants to Mayfield an exclusive (including with respect to TGV),
non-transferable (except in connection with a permitted assignment of this
Agreement), worldwide license under the Licensed IP Rights to develop, make,
have made, use, offer for sale, sell and import Products for use in the Field of
Use. Mayfield shall have the right to grant sublicenses within the Field of Use,
through multiple tiers, to Third Parties and Affiliates.

 

3.2 Availability of Technology and Licensed IP Rights. TGV shall provide
Mayfield (and its permitted designees) with a copy of all data and information
available to TGV relating to the Technology and/or Licensed IP Rights. TGV shall
provide Mayfield, free of charge, based on TGV’s current knowledge, such
technical assistance as may be reasonably necessary or useful for Mayfield to
exploit such data and information, including without limitation (a) consulting
services reasonably necessary to transfer the Mul-1867 molecule chemistry to an
active pharmaceutical ingredient manufacturing entity and (b) consulting
services reasonably necessary to transfer the formulation of a Mul-1867 topical
formulation used to produce the pre-clinical data for Mul-1867 in the Field of
Use.

 

7

 

 

3.3 Technical Assistance. During the term of this Agreement and in addition to
the technical assistance described in Section 3.2, TGV shall provide such
technical assistance to Mayfield as Mayfield reasonably requests regarding the
Technology and/or Licensed IP Rights pursuant to and on the terms of a separate
consulting agreement between Mayfield and either TGV, Victor Tets and/or Georgy
Tets (the “Consulting Agreement”).

 

3.4 Improvements.

 

3.4.1 Improvement Patent Rights. Subject to the terms and conditions of this
Agreement, Mayfield hereby grants to TGV a non-exclusive, worldwide, perpetual
license under the Improvement Patent Rights for all uses other than to develop,
make, have made, use, offer for sale, sell and import Products within the Field
of Use. TGV shall have the right to grant sublicenses outside of the Field of
Use, through multiple tiers, to other licensees (whether Third Parties or
Affiliates) of the Licensed Patent Rights. The foregoing license is conditioned
on TGV obtaining similar grantback licenses (together with the right to
sublicense to Mayfield) from any and all Affiliates and Third Parties (together
with their respective sublicensees and their sublicensees’ respective
Affiliates) that enter into an agreement with TGV for rights under the Licensed
Patent Rights or to develop and commercialize products comprising Mul-1867, and
if TGV fails to obtain all such grantback licenses, then the foregoing license
(together with any sublicenses granted by TGV) shall be void.

 

3.4.2 Improvement Data. Subject to the terms and conditions of this Agreement,
subject to the payment provisions of this Section 3.4.2, Mayfield hereby grants
to TGV a non-exclusive, worldwide, perpetual license to use and incorporate
Improvement Data solely into an IND for development of products comprising
Mul-1867 outside of the Field of Use. TGV shall have the right to grant
sublicenses to other licensees (whether Third Parties or Affiliates) of the
Licensed Patent Rights. TGV shall provide prompt written notice to Mayfield of
any decision to incorporate such Improvement Data into any such IND (whether by
TGV, an Affiliate of TGV or any Third Party). Thereafter, Mayfield shall provide
TGV with a statement of its to-date Development Costs, and TGV shall pay
Mayfield an amount equal to fifty

percent (50%) thereof within fifty (50) days after initiating a Phase III
Clinical Trial (by administering product to a first human subject) under such
IND outside the Field of Use.

 

3.5 No Implied Licenses. Only licenses and rights expressly granted herein shall
be of legal force and effect. No license or other right shall be created
hereunder by implication, estoppel, or otherwise.

 

3.6 Mayfield Diligence. Mayfield shall use Commercially Reasonable Efforts
(whether alone or with or through its Sublicensees and its or their respective
Affiliates) to research, develop and commercialize one or more Products in the
United States at all times during the Diligence Period for such Product. In
addition, the parties shall meet and confer, either in person or by
teleconference or videoconference, quarterly to discuss the development and
commercialization of Product. Subject to the terms and conditions of this
Agreement, Mayfield shall not prohibit any contract manufacturing organization
that it engages to produce an active pharmaceutical ingredient of Mul-1867 for a
Product (“CMO”) from being similarly engaged by TGV for production of an active
pharmaceutical ingredient of Mul-1867 for a product (other than a Product),
subject to the confidentiality and other terms between Mayfield and such CMO.

 



8

 

 

3.7 Allocation of Responsibilities.

 

3.7.1 Product Development. As between the parties, Mayfield shall be solely
responsible, including financially responsible, for developing a Product
suitable for submission as an IND within the Field of Use. TGV will provide
technical assistance as set forth in Section 3.3 above.

 

3.7.2 Pre-Clinical and Clinical Responsibility. As between the parties, Mayfield
shall be solely responsible, including financially responsible, for conducting
the pre- clinical IND studies, Phase I Clinical Trials, Phase II Clinical Trials
and Phase III Clinical Trials, in each case, for Product within the Field of
Use.

 

3.7.3 Regulatory Responsibility. As between the parties, Mayfield shall be
solely responsible for all regulatory filings and all costs associated with
regulatory responsibilities for Product within the Field of Use, including
preparation of the regulatory filings, the application filing fees for the IND
and NDA (and foreign regulatory filings), site facility fees and periodic
updates as is required by the relevant regulatory authority. In addition, as
between the parties, Mayfield shall be solely responsible for the handling of
all post approval matters including adverse events and pharmacovigilance matters
to the extent solely related to Product within the Field of Use. Upon either
party’s request, the parties shall negotiate and enter into a pharmacovigilance
agreement regarding Mul-1867 consistent with industry practices, and TGV shall
require all other licensees of rights to develop and commercialize products
comprising Mul-1867 to enter into substantially similar pharmacovigilance
agreements.

 

3.7.4 Manufacturing. As between the parties, Mayfield shall be solely
responsible for the manufacturing of the Products for use within the Field of
Use, including qualification of the active pharmaceutical ingredient, the
manufacturing facility, all associated methods and testing required for release,
manufacturing, packaging and tracking of the Products for use within the Field
of Use. Products released by Mayfield shall not be adulterated or misbranded
within the meaning of the Act and, as between the parties, Mayfield shall be
solely responsible for handling any recalls of Product released by Mayfield.

 

3.7.5 Marketing and Distribution. As between the parties, Mayfield shall be
solely responsible for distribution, marketing and promotion of the Products
within the Field of Use. Mayfield shall have sole discretion on determining the
selling price of the Products within the Field of Use. All promotion of the
Products shall strictly be within the Field of Use.

 

4. Financial Terms.

 

4.1 Stock Issuance. On the Effective Date, Mayfield shall issue to TGV certain
shares of common stock of Mayfield pursuant to, and on the terms and conditions
of, the Stock Issuance Agreement.

 



9

 

 

4.2 Milestone Payments. Within fifty (50) days following the first achievement
of each of the following milestone events, Mayfield shall give written notice
thereof to TGV and shall pay to TGV the corresponding non-refundable and
noncreditable one-time milestone payments, except that the first Milestone Event
shall be paid within thirty (30) days following its achievement:

 

Milestone Event  Milestone Payment  Mayfield achievement of Initial Capital
Investment  $300,000  Successful Completion of a Phase I Clinical Trial intended
to support a Product in the Field of Use by Mayfield, a Sublicensee, or one of
their respective Affiliates  $400,000  Successful Completion of a Phase II
Clinical Trial intended to support a Product in the Field of Use by Mayfield, a
Sublicensee, or one of their respective Affiliates  $400,000  FDA acceptance of
an NDA submitted by Mayfield, a Sublicensee, or one of their respective
Affiliates  $400,000  FDA approval of either a second indication or a new dosage
form for a Product submitted in an NDA by Mayfield, a Sublicensee, or one of
their respective Affiliates that is not included in the original NDA as filed 
$750,000  First regulatory approval of a Product for any indication within the
Field of Use pursuant a regulatory application submitted by Mayfield, a
Sublicensee, or one of their respective Affiliates in any one of the following
countries: Japan, Canada, Europe (EMEA, UK, France or Germany), Australia,
Mexico or Brazil  $400,000  Second regulatory approval of a Product for any
indication within the Field of Use pursuant a regulatory application submitted
by Mayfield, a Sublicensee, or one of their respective Affiliates in any one of
the following countries: Japan, Canada, Europe (EMEA, UK, France or Germany),
Australia, Mexico or Brazil  $200,000 

 



10

 

 

4.3 Royalty. Subject to the terms and conditions of this Agreement, on a
Product-by-Product and country-by-country basis, Mayfield shall pay to TGV, on a
quarterly basis, a royalty of three percent (3%) of Net Sales of any Product
during the term of this Agreement (the “Royalty”); provided, however, that if
the manufacture, use, offer for sale, sale, or import of a particular Product in
a particular country would not infringe a Valid Claim (if such Valid Claim were
in an issued patent and not licensed to Mayfield) or is not subject to a period
of regulatory exclusivity, or if the Product is subject to generic competition
(i.e., same active ingredient, same dosage form, same strength and same
indication) in such particularly country then the applicable Royalty with
respect to such Product in such country shall be reduced by one- half (½) to one
and one half percent (1½%) of Net Sales.

 

4.4 Royalty Reports and Payments. Within thirty (30) days after the end of each
calendar quarter during the term of this Agreement, or, after the earlier of (i)
the first sale of common stock of Mayfield to the general public pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission under the Securities Act of 1933 (as amended) and (ii)
Mayfield first becoming subject to the reporting obligations under the
Securities and Exchange Act of 1934 (as amended), within forty-five (45) days
after the end of each calendar quarter during the term of this Agreement,
Mayfield shall deliver to TGV a report setting forth for such calendar quarter
(a) the calculation of the applicable Royalty; (b) the payments due under this
Agreement for the sale of each Product; and (c) the applicable exchange rate as
determined below. Mayfield shall remit the total payments due for the sale of
Products during such calendar quarter at the time such report is made. No such
reports or payments shall be due for any Product prior to the First Commercial
Sale of such Product. With respect to Net Sales received in United States
dollars, all amounts shall be expressed in United States dollars. With respect
to Net Sales received in a currency other than United States dollars, all
amounts shall be expressed both in the currency in which the amount is invoiced
(or received as applicable) and in the United States dollar equivalent. The
United States dollar equivalent shall be calculated using the average of the
exchange rate (local currency per US$1) published in The Wall Street Journal,
Western Edition, under the heading “Currency Trading” on the last business day
of each month during the applicable calendar quarter. All amounts paid to TGV
shall be in United States dollars.

 

4.5 Payment Provisions.

 

4.5.1 Payment Terms. The Royalty shown to have accrued by each report provided
for under Section 4.4 shall be due on the date such report is due. Payment of
the Royalty in whole or in part may be made in advance of such due date.

 

4.5.2 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all of the Royalty with respect to any country in which a
Product is sold, Mayfield shall have the right, in its sole discretion, to make
such payments by depositing the amount thereof in local currency to TGV’s
account in a bank or other depository institution in such country. If the
payment rate specified in this Agreement should exceed the permissible rate
established in any country, the payment rate for sales in such country shall be
adjusted to the highest legally permissible or government-approved rate.

 



11

 

 

4.5.3 Withholding Taxes. Mayfield shall be entitled to deduct the amount of any
withholding Taxes, value-added Taxes or other Taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Mayfield,
its Sublicensees or its or their respective Affiliates, or any Taxes required to
be withheld by Mayfield, its Sublicensees or its or their respective Affiliates,
to the extent Mayfield, its Sublicensees or its or their respective Affiliates
pay to the appropriate governmental authority on behalf of TGV such Taxes,
levies or charges. Mayfield shall use reasonable efforts to minimize any such
Taxes, levies or charges required to be withheld on behalf of TGV by Mayfield,
its Sublicensees or its or their respective Affiliates. Mayfield promptly shall
deliver to TGV proof of payment of all such Taxes, levies and other charges,
together with copies of all communications from or with such governmental
authority with respect thereto.

 

4.6 Audits. Upon the written request of TGV and not more than once in each
calendar year except if a prior audit in such calendar year revealed an
Underpayment (as defined below), Mayfield shall permit an independent certified
public accounting firm of nationally recognized standing selected by TGV and
reasonably acceptable to Mayfield, at TGV’s expense, to have access during
normal business hours to such of the financial records of Mayfield as may be
reasonably necessary to verify the accuracy of the Royalty reports hereunder for
the eight (8) calendar quarters immediately prior to the date of such request
(other than records for which TGV has already conducted an audit under this
Section), which shall include, but not be limited to, review of fair market
value calculations of bundled products,. If such accounting firm concludes that
additional amounts were owed during the audited period, Mayfield shall pay such
additional amounts within thirty (30) days after the date TGV delivers to
Mayfield such accounting firm’s written report so concluding. The fees charged
by such accounting firm shall be paid by TGV; provided, however, if the audit
discloses that the Royalty payable by Mayfield for such period is more than one
hundred ten percent (110%) of the Royalty actually paid for such period (an
“Underpayment”), then Mayfield shall pay the reasonable fees and expenses
charged by such accounting firm. TGV shall cause its accounting firm to retain
all financial information subject to review under this Section 4.6 in strict
confidence; provided, however, that Mayfield shall have the right to require
that such accounting firm, prior to conducting such audit, enter into an
appropriate non-disclosure agreement with Mayfield regarding such financial
information. The accounting firm shall disclose to TGV only whether the reports
are correct or not and the amount of any discrepancy. No other information shall
be shared. TGV shall treat all such financial information as Mayfield’s
confidential information, and shall not disclose such financial information to
any Third Party or use it for any purpose other than as specified in this
Section 4.6.

 

4.7 Non-Royalty Sublicense Income. If Mayfield enters into any agreement with a
Third Party that includes a worldwide, exclusive (including with respect to
Mayfield) sublicense (“Worldwide Sublicense”) under all or substantially all of
the Licensed IP Rights to develop, make, have made, use, offer for sale, sell
and import all Products for use in the Field of Use, Mayfield shall give prompt
written notice to TGV thereof. Within thirty (30) days after receipt of such
written notice from Mayfield, TGV shall have the right, at its option but only
in the event permitted by applicable law or regulation, to exchange the Mayfield
Shares for an additional sublicense royalty stream as set forth below by giving
express written notice to Mayfield thereof. If TGV timely exercises its such
option as set forth above, then (a) within ten (10) days after the date of such
notice, TGV shall duly convey, transfer and assign to Mayfield all right, title
and interest in and to shares of common stock of Mayfield equal to the number of
the Mayfield Shares (together with any and all new, substituted or additional
securities issued in respect of the Mayfield Shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar events), free and
clear of all encumbrances, liens and claims, including by duly executing and
delivery such assignments and other instruments and agreements as reasonably
requested by Mayfield, and (b) Mayfield shall, within fifty (50) days after the
receipt of any Non-Royalty Sublicense Income, provide written notice thereof to
TGV and remit to TGV an amount equal to five percent (5%) of such Non-Royalty
Sublicense Income. For purposes of this Section 4.7, the term “Worldwide
Sublicense” shall mean an exclusive sublicense or series of exclusive
sublicenses executed on the same date with the same Third Party where the United
States is included within the sublicensed territory. TGV shall have the right to
audit the records of Mayfield to confirm the accuracy of the amount of the
Non-Royalty Sublicense Income pursuant to the terms of Section 4.6.

 



12

 

 

5. Indemnification.

 

5.1 Indemnification by TGV. Subject to the provisions of this Section 5, TGV
shall indemnify, defend and hold harmless Mayfield, its Affiliates, and its and
their respective officers, directors, agents, stockholders and representatives,
from and against any and all losses, liabilities, damages and expenses
(including without limitation reasonable attorneys’ fees and costs)
(collectively, “Losses”) resulting from any claim, demand, action or proceeding
by any Third Party (each a “Claim”) the extent resulting from or arising out of:

 

5.1.1 the actual or alleged breach of any representations, warranties or
covenants of TGV in this Agreement; or

 

5.1.2 the actual or alleged negligence, gross negligence or willful misconduct
of TGV, its Affiliates or their respective agents or representatives.

 

5.2 Indemnification by Mayfield. Subject to the provisions of this Section 5,
Mayfield shall indemnify and hold harmless TGV, its Affiliates, and its and
their respective officers, directors, agents, stockholders and representatives,
from and against any and all Losses resulting from any Claim to the extent
resulting from or arising out of:

 

5.2.1 the actual or alleged breach of any representations, warranties or
covenants of Mayfield in this Agreement;

 

5.2.2 the actual or alleged negligence, gross negligence or willful misconduct
of Mayfield, its Affiliates or their respective agents or representatives; or

 

5.2.3 the development or exploitation of Product by or on behalf of Mayfield,
its Sublicensees or their respective Affiliates, customers or end-users.

 

5.3 Procedure. A party seeking indemnification (the “Indemnitee”) shall promptly
notify the other party (the “Indemnifying Party”) in writing of a claim or suit;
provided that an Indemnitee’s failure to give such notice or delay in giving
such notice shall not affect such Indemnitee’s right to indemnification under
this Section 5 except to the extent that the Indemnifying Party has been
prejudiced by such failure or delay. The Indemnifying Party shall have the right
to control the defense of all indemnification claims hereunder. The Indemnitee
shall have the right to participate at its own expense in the claim or suit with
counsel of its own choosing. The Indemnifying Party shall consult with the
Indemnitee in good faith with respect to all non-privileged aspects of the
defense strategy. The Indemnitee shall cooperate with the Indemnifying Party as
reasonably requested, at the Indemnifying Party’s sole cost and expense. The
Indemnifying Party shall not settle any claim or suit without the Indemnitee’s
prior written consent, which consent shall not be unreasonably withheld.

 



13

 

 

6. Confidentiality.

 

6.1 Confidential Information. During the term of this Agreement, and for a
period of five (5) years following the expiration or earlier termination hereof,
each party shall maintain in confidence all information of the other party that
is disclosed by the other party and identified as, or acknowledged to be,
confidential at the time of disclosure (the “Confidential Information”), and
shall not use, disclose or grant the use of the Confidential Information except
on a need-to-know basis to those directors, officers, affiliates, employees,
permitted actual or prospective licensees, permitted actual or prospective
assignees and agents, consultants, clinical investigators or contractors, to the
extent such disclosure is reasonably necessary in connection with performing its
obligations or exercising its rights under this Agreement. For purposes of this
Section, all Technology shall constitute the Confidential Information of both
parties. To the extent that disclosure is authorized by this Agreement, prior to
disclosure, the disclosing party shall obtain agreement of any such Person to
hold in confidence and not make use of the Confidential Information for any
purpose other than those permitted by this Agreement. Each party shall notify
the other promptly upon discovery of any unauthorized use or disclosure of the
other party’s Confidential Information.

 

6.2 Terms of this Agreement. Except as otherwise provided in this Section 6,
neither party shall disclose any terms or conditions of this Agreement to any
Third Party without the prior consent of the other party; provided, however,
that a party may disclose the terms or conditions of this Agreement, (a) on a
need-to-know basis to its legal and financial advisors to the extent such
disclosure is reasonably necessary, and (b) to a Third Party in connection with
(i) an equity investment in such party, (ii) a merger, consolidation or similar
transaction by such party, (iii) a permitted (sub)license under this Agreement,
or (iv) the sale of all or substantially all of the assets of such party.
Notwithstanding the foregoing, prior to execution of this Agreement, the parties
have agreed upon the substance of information that can be used to describe the
terms of this transaction, and each party may disclose such information, as
modified by mutual agreement from time to time, without the other party’s
consent.

 

6.3 Permitted Disclosures. The confidentiality obligations contained in this
Section 6 shall not apply to the extent that (a) a party is required (i) in the
reasonable opinion of such party’s legal counsel, to disclose information by
applicable law, regulation, rule (including rule of a stock exchange or
automated quotation system), order of a governmental agency or a court of
competent jurisdiction or legal process, including tax authorities, or (ii) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a product, provided in either case that, to the
extent practicable, such party shall provide written notice thereof to the other
party and sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof; or (b) a party can demonstrate that (i) the
information was or became public knowledge, other than as a result of actions of
such party in violation hereof; or (ii) the information was disclosed to the
recipient on an unrestricted basis from a source unrelated to any party to this
Agreement and not under a duty of confidentiality to the other party.
Notwithstanding anything to the contrary herein, Mayfield may disclose the terms
and conditions of this Agreement to any Person with whom Mayfield has, or is
proposing to enter into, a business relationship, as long as such Person has
entered into a confidentiality agreement with Mayfield.

 



14

 

 

6.4 Injunctive Relief. Each party acknowledges that it will be impossible to
measure in money the damage to the other party if such party fails to comply
with the obligations imposed by this Section 6, and that, in the event of any
such failure, the other party may not have an adequate remedy at law or in
damages. Accordingly, each party agrees that injunctive relief or other
equitable remedy, in addition to remedies at law or damages, is an appropriate
remedy for any such failure and shall not oppose the granting of such relief on
the basis that the disclosing party has an adequate remedy at law. Each party
agrees that it shall not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with the other party seeking or
obtaining such equitable relief.

 

7. Patents.

 

7.1 Patent Prosecution and Maintenance.

 

7.1.1 Prosecution by TGV. As between the parties, TGV shall control, at its own
expense, the preparation, filing, prosecution and maintenance of the Licensed
Patent Rights consistent with prudent business practices and shall consider in
good faith the interests of Mayfield and its Affiliates and Sublicensees. With
respect to each patent application and patent within the Field-Specific Patent
Rights, TGV shall (a) provide Mayfield with each patent application to be filed
by TGV reasonably in advance of filing and incorporate reasonable comments by
Mayfield thereon; (b) provide Mayfield with a copy of any patent application
filed by TGV promptly after such filing; (c) coordinate with Mayfield regarding
patent strategy, provide Mayfield with copies of all correspondence and
communications received regarding such patent applications and patents and
implement reasonable comments by Mayfield in connection therewith; (d) provide
Mayfield with copies of all correspondence and communications sent regarding
such patents and patent applications; and (e) notify Mayfield of any
interference, opposition, reexamination request, nullity proceeding, appeal or
other similar action regarding such patents and patent applications, review it
with Mayfield as reasonably requested, and implement reasonable comments by
Mayfield thereon. TGV shall determine in what countries the Field-Specific
Patent Rights will be filed and shall notify Mayfield of such countries. In the
event that Mayfield wishes for TGV to file in additional countries, TGV shall
have thirty (30) days to decide on whether to add such countries as its
responsibility (and at its cost) and if it declines to do so, it shall notify
Mayfield and TGV shall file such applications, but (i) Mayfield shall reimburse
TGV for the costs associated with the additional country filings,(ii) TGV shall
assign to Mayfield all right, title and interest in and to such patent or patent
application, (iii) such patent or patent application shall no longer be within
the Licensed Patent Rights and (iv) TGV shall assist Mayfield, upon request and
to the extent commercially reasonable, in connection with the continued
prosecution and maintenance thereof, at the sole expense of Mayfield. With
respect to each patent application and patent within the Licensed Patent Rights
that are not Field-Specific Patent Rights but can be exploited in the Field of
Use, TGV shall deliver to Mayfield reasonably complete drafts of all material
submissions, correspondence, filings and responses to patent authorities related
to such Licensed Patent Rights, including without limitation patent applications
and amendments, give Mayfield a reasonable opportunity to comment thereon prior
to their submission, and consider in good faith such comments.

 



15

 

 

7.1.2 Abandonment. TGV shall not abandon any patent or patent application within
the Field-Specific Patent Rights without providing to Mayfield written notice
thereof reasonably in advance of any such abandonment. If TGV decides to abandon
any such patent or patent application, then TGV shall provide reasonable prior
written notice to Mayfield thereof. Mayfield shall have the right to assume
control of such patent or patent application at its sole expense by providing
TGV written notice thereof within thirty (30) days after receipt of the notice
to abandon, whereupon (a) TGV shall assign to Mayfield all right, title and
interest in and to such patent or patent application, (b) such patent or patent
application shall no longer be within the Licensed Patent Rights and (c) TGV
shall assist Mayfield, upon request and to the extent commercially reasonable,
in connection with the continued prosecution and maintenance thereof, at the
sole expense of Mayfield.

 

7.1.3 Transfer of Improvement Patents. Mayfield shall not enter into any
agreement with a Third Party that is not a Sublicensee or permitted assignee
described in Section 9.3 (such Third Party, an “Unaffiliated Third Party”) to
sell, convey, transfer or assign the Improvement Patent Rights without first
giving to TGV the first right to negotiate with Mayfield for the purchase of
such Improvement Patent Rights on the terms of this Section 7.1.3. If Mayfield
desires to sell, convey, transfer or assign such Improvement Patent Rights to an
Unaffiliated Third Party, then Mayfield shall provide prompt written notice
thereof to TGV. If, within thirty (30) days after receipt of such notice, TGV
provides written notice to Mayfield of its exercise of such right of first
negotiation, then the parties shall negotiate in good faith, for a period not to
exceed sixty (60) days, regarding terms and conditions of a mutually acceptable
agreement therefor. If TGV fails to provide Mayfield timely written notice of
its exercise of such right of first negotiation, or if the parties fail to reach
mutual agreement and enter into a written agreement to sell, convey, transfer
and assign such Improvement Patent Rights to TGV prior to the expiration of such
sixty (60)-day period, then thereafter Mayfield shall have the right to enter
into any agreement with any Unaffiliated Third Party, and TGV shall have no
rights, regarding the sale, conveyance, transfer and/or assignment of such
Improvement Patent Rights.

 

7.2 Notification of Infringement. Each shall promptly notify the other party of
any substantial and continuing infringement known to such party of any Licensed
Patent Rights in the Field of Use and shall provide the other party with the
available evidence, if any, of such infringement.

 

7.3 Enforcement and Defense of Patent Rights in the Field of Use.

 

7.3.1 Field-Specific Patent Rights. As between the parties, Mayfield shall have
the sole right, at its expense and in its sole discretion, to control the
enforcement and defense of the Field-Specific Patent Rights. TGV shall
reasonably assist Mayfield, upon request and at Mayfield’s sole expense, in
connection therewith.

 



16

 

 

7.3.2 Other Licensed Patent Rights. Except as set forth otherwise in this
Agreement, as between the parties, TGV shall have the sole right, at its expense
and in its sole discretion, to control the enforcement and defense of the
Licensed Patent Rights other than the Field-Specific Patent Rights (“Other
Licensed Patent Rights”). Mayfield shall reasonably assist TGV, upon request and
at TGV’s sole expense, in connection therewith. In the event of any substantial
and continuing infringement of such Licensed Patent Rights in a country by a
Third Party in the Field of Use, if TGV fails to abate such infringement or to
file an action to abate such infringement within ninety (90) days after a
written request from Mayfield to do so, or if TGV discontinues the prosecution
of any such action after filing without abating such infringement, then until
such time as such infringement is abated, the royalty rate in such country shall
be reduced to zero.

 

7.3.3 Combined Patent Rights. Subject to this Section 7.3.3, in the event of
litigation that will involve both Field-Specific Patent Rights and Other
Licensed Patent Rights, the parties shall work together to develop the strategy
for the litigation. In the event of a litigation that results from a generic
filing (either ANDA or 505(b)(2) filing) seeking approval of a generic product
for the same indication as the Mayfield commercially marketed Product
(“Hatch-Waxman Litigation”), regardless of the Licensed Patent Rights involved
in such litigation, Mayfield shall have the sole right, at its expense and in
its sole discretion, to control the litigation (including without limitation the
enforcement and defense of any of the Licensed Patent Rights), but shall not
stipulate to the invalidity or unenforceability of the Other Licensed Patent
Rights without obtaining TGV’s prior written consent. If the litigation involves
both Field-Specific Patent Rights and Other Licensed Patent Rights but is not
Hatch-Waxman Litigation, as between the parties Mayfield shall be responsible
for and shall have the sole right to control the litigation.

 

7.4 Recoveries. With respect to any action to enforce the Licensed Patent Rights
to abate any infringement of the Licensed Patent Rights in the Field of Use or
in any Hatch-Waxman Litigation, all monies recovered upon the final judgment or
settlement of any such action shall be applied as follows: (a) first, to
reimburse the costs and expenses (including reasonable attorneys’ fees and
costs) of Mayfield and TGV; (b) second (to the extent that damages are awarded
for lost sales or lost profits from the sale of Products), to Mayfield and TGV
in shares that reflect the damages incurred by each party; and (c) the remainder
to the account of Mayfield.

 

8. Term and Termination.

 

8.1 Term. The term of this Agreement shall continue until expiration of all
payment obligations hereunder.

 

8.2 Termination by Mayfield. Mayfield may terminate this Agreement, in its sole
discretion, upon thirty (30) days prior written notice of termination to TGV.

 



17

 

 

8.3 Termination for Cause or Financial Hardship.

 

8.3.1 Cause. TGV may terminate this Agreement upon or after the material breach
of this Agreement by Mayfield if Mayfield has not cured such breach within
ninety (90) days after receipt of express written notice thereof by TGV;
provided, however, if any default is not capable of being cured within such
ninety (90) day period and Mayfield is diligently undertaking to cure such
default as soon as commercially feasible thereafter under the circumstances, TGV
shall have no right to terminate this Agreement under this provision. Mayfield
may terminate this Agreement upon or after the material breach of this Agreement
by TGV if TGV has not cured such breach within ninety (90) days after receipt of
express written notice thereof by Mayfield; provided, however, if any default is
not capable of being cured within such ninety (90) day period and TGV is
diligently undertaking to cure such default as soon as commercially feasible
thereafter under the circumstances, Mayfield shall have no right to terminate
this Agreement under this provision.

 

8.3.2 Financial Hardship. If either party applies for or consents to the
appointment of a receiver, trustee or liquidator for all or a substantial part
of its assets; admits in writing its inability to pay its debts generally as
they mature; makes a general assignment for the benefit of creditors; is
adjudicated as bankrupt; submits a petition or an answer seeking an arrangement
with creditors; takes advantage of any insolvency law except as a creditor;
submits an answer admitting the material allegations of a petition in bankruptcy
or insolvency proceeding; has an order, judgment or decree entered by any court
of competent jurisdiction approving a petition seeking reorganization of such
party or appointing a receiver, trustee or liquidator for such party, or for all
or a substantial part of any of its assets and such order, judgment or decree
shall continue unstayed and in effect for a period of ninety (90) consecutive
days; files a voluntary petition of bankruptcy or fails to remove an involuntary
petition in bankruptcy filed against it within ninety (90) days of the filing
thereof, the other party may terminate this Agreement immediately upon providing
written notice to the first party.

 

8.4 Termination if an IND is not Filed within 48 Months. TGV may terminate this
agreement in the event that an IND for a Product has not been filed within
forty-eight (48) months after the Effective Date.

 

8.5 Termination for Lack of Minimum Annual Royalty. In the event that,
commencing with the date that is two years after the First Commercial Sale of
the first Product in the United States and ending with the date when there is a
generic version of the Product available in the United States, the annual
royalties paid by Mayfield is less than fifty thousand dollars ($50,000), TGV
shall have the right to terminate this Agreement by providing sixty (60) days’
prior written notice of termination to Mayfield unless Mayfield pays TGV within
such sixty (60)-day period the difference between fifty thousand dollars
($50,000) and the amount of royalties actually paid for such year.

 

8.6 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 3.4, 4.2 (to the
extent that a milestone has been achieved prior to termination), 5, 6, this 8.6
and 9 survive the expiration or termination of this Agreement. Upon any
termination of this Agreement, TGV shall grant a direct license to any
Sublicensee of Mayfield hereunder having the same scope as such sublicense and
on terms and conditions no less favorable to such Sublicensee than the terms and
conditions of this Agreement, provided that such Sublicensee is not in default
of any applicable obligations under this Agreement and agrees in writing to be
bound by the terms and conditions of such direct license and provided that such
Sublicensee is not a direct competitor of TGV.

 

18

 

 

8.7 Effect of Termination Except for Breach by TGV. In the event that this
Agreement is terminated by Mayfield pursuant to Section 8.2 or by TGV pursuant
to Section 8.3 or 8.4, Mayfield shall assign to TGV all of its rights in and to
(a) all compositions, samples, data and information specific to the Technology
derived by Mayfield hereunder, (b) all results of experimentation and testing
and other know-how specific to the Technology derived by Mayfield hereunder, (c)
all Improvement Patent Rights owned by Mayfield that are specific to the
Technology, and (d) all regulatory filings, regulatory applications and
regulatory approval for Mul-1867 owned by Mayfield. Such assignment is subject
to TGV agreeing to pay Mayfield an amount equal to one and one-half percent
(1½%) of net sales (determined using a definition equivalent to “Net Sales”
hereunder) of products comprising Mul-1867, until such payments total the full
amount of Mayfield’s Development Costs. Payment from TGV to Mayfield shall occur
within thirty (30) days after the end of each calendar quarter for which TGV
achieves such net sales, and TGV shall deliver to Mayfield together with such
payment a report equivalent to the royalty report under Section 4.4. Mayfield
shall have a right to audit TGV equivalent to TGV’s right to audit Mayfield
under Section 4.6. In addition, in the event that termination occurs while a
Phase I Clinical Trial, Phase II Clinical Trial or Phase III Clinical Trial is
ongoing, TGV shall have the right, but not the obligation to accept assignment
of the associated clinical study agreement. If TGV declines to accept assignment
of the clinical study agreement, as between the parties, Mayfield shall be
responsible for any provisions in the clinical study agreement relating to
termination of the study, including payment of all amounts required for
termination.

 

8.8 Effect of Termination for Breach by TGV. In the event that this Agreement is
terminated by Mayfield pursuant to Section 8.3, the provisions of Section 3.1
through 3.3 shall additionally survive such termination, except that the rights
and licenses granted to Mayfield hereunder shall become fully paid-up and
royalty free.

 

9. Miscellaneous.

 

9.1 Public Announcements. Neither party shall make any public announcements
concerning matters concerning this Agreement or the negotiation thereof without
the prior written consent of the other party unless such disclosure is required
by law, in which case the announcing party shall provide the other party with
reasonable notice of such disclosure.

 

9.2 No Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
EXCEPT WITH RESPECT TO A BREACH OF SECTION 6 OR WITH RESPECT TO A PARTY’S
OBLIGATIONS TO INDEMNIFY, DEFEND AND HOLD HARMLESS PURSUANT TO SECTION 5,
NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE OR NOT, ARISING OUT OF THIS AGREEMENT
OR THE EXERCISE OF ITS RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES.

 

9.3 Assignment. Neither party shall assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that a party may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment in
violation of this Section 9.3 shall be void.

 



19

 

 

9.4 Severability. Any provision of this Agreement which is illegal, invalid or
unenforceable shall be ineffective to the extent of such illegality, invalidity
or unenforceability, without affecting in any way the remaining provisions
hereof.

 

9.5 Relationship of the Parties. For all purposes of this Agreement, TGV and
Mayfield shall be deemed to be independent entities and anything in this
Agreement to the contrary notwithstanding, nothing herein shall be deemed to
constitute TGV and Mayfield as partners, joint ventures, co-owners, an
association or any entity separate and apart from each party itself, nor shall
this Agreement constitute any party hereto an employee or agent, legal or
otherwise, of the other party for any purposes whatsoever. Neither party is
authorized to make any statements nor representations on behalf of the other
party or in any way obligate the other party, except as expressly authorized in
writing by the other party. Anything in this Agreement to the contrary
notwithstanding, no party hereto shall assume nor shall be liable for any
liabilities or obligations of the other party, whether past, present or future.

 

9.6 Headings. The headings set forth at the beginning of the various Articles of
this Agreement are for reference and convenience and shall not affect the
meanings of the provisions of this Agreement.

 

9.7 Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the conflicts of law principles thereof. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of any federal
court located in the District of the State of Delaware or state court in
Wilmington, Delaware having jurisdiction, in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

 

9.8 Entire Agreement; Amendment. This Agreement, together with the Exhibits
hereto, and each additional document, instrument or other agreement to be
executed and delivered pursuant hereto, including the Stock Issuance Agreement
and the Consulting Agreement constitute all of the agreements of the parties
with respect to, and supersede all prior agreements and understandings relating
to the subject matter of, this Agreement or the transactions contemplated by
this Agreement. This Agreement may not be modified or amended except by a
written instrument specifically referring to this Agreement signed by the
parties hereto.

 

9.9 Waiver. No waiver by one party of the other party’s obligations, or of any
breach or default hereunder by any other party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other party.

 

20

 

 

9.10 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by a party to the other party shall be in writing,
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee.

 

If to TGV: TGV-Health, LLC

101 Avenue of the Americas
New York, New York 10013

Attention: President/Chief Executive Officer

 

and

 

TGV-Gyneconix, LLC

101 Avenue of the Americas
New York, New York 10013

Attention: President/Chief Executive Officer

    With a copy to:

Polsinelli

100 S. Fourth Street, Suite 1000
St. Louis, MO 63102

Attention: Kathryn J. Doty, Esq.

    If to Mayfield:

Mayfield Pharmaceuticals, Inc.

12264 El Camino Real, Suite 350
San Diego, California 92130

Attention: Chief Executive Officer

 

9.11 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS.]

 

21

 

 

IN WITNESS WHEREOF, each party has caused a duly authorized representative to
execute and deliver this License Agreement as of the Effective Date.

 

TGV-Health, LLC       By: /s/ George Tets   Name: George Tets   Title: Chief
Executive Officer  



 

TGV-Gyneconix, LLC       By: /s/ George Tets   Name: George Tets   Title: Chief
Executive Officer  

 

Mayfield Pharmaceuticals, Inc.       By: /s/ Mark Baum   Name: Mark L. Baum  
Title: Executive Director  

 



[Signature Page to License Agreement - 1]

 



22

 

